


Exhibit 10.1
DEED OF INDEMNIFICATION
This Deed of Indemnification (this “Deed”) is effective as of ______________ by
and between Prothena Corporation plc, an Irish public limited company (as
further defined below, the “Company”), and ______________ (“Indemnitee”).
A.The Company recognizes the difficulty in obtaining liability insurance for its
directors, officers, company secretaries, employees, agents and fiduciaries, the
significant cost of such insurance and the general limitations in the coverage
of such insurance.
B.The Company further recognizes the substantial increase in litigation in
general, subjecting directors, officers, company secretaries, employees, agents
and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
C.The current protection available to directors, officers, company secretaries,
employees, agents and fiduciaries of the Company may not be adequate under the
present circumstances, and directors, officers, company secretaries, employees,
agents and fiduciaries of the Company, including Indemnitee, may not be willing
to serve or continue to serve or be associated with the Company in such
capacities without additional protection.
D.The Company (a) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company, and (b) accordingly, wishes to provide for the indemnification of and
advancement of expenses to Indemnitee to the maximum extent permitted by
applicable law.
E.In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified, exonerated, held harmless by the Company as set
forth herein.


AGREEMENT:
In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.
Certain Definitions.

(a)“Change in Control” shall be deemed to have occurred if, on or after the date
of this Deed, (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or an
entity owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then outstanding Voting Securities, (ii) during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Company’s Board of Directors and any new director whose election by the
Company’s Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason

1

--------------------------------------------------------------------------------




to constitute a majority thereof, (iii) the shareholders of the Company approve
a merger of the Company with any other entity other than a merger which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least eighty
percent (80%) of the total voting power represented by the Voting Securities of
the Company or such surviving entity outstanding immediately after such merger,
(iv) the shareholders of the Company approve a scheme of arrangement in respect
of the Company, (v) the shareholders of the Company approve a plan of complete
liquidation of the Company or, where such approval is not required, a court of
competent jurisdiction approves such liquidation or (vi) an agreement is entered
into for the sale or disposition by the Company of (in one transaction or a
series of related transactions) all or substantially all of the Company’s
assets.
(b)“Claim” shall mean with respect to a Covered Event: any threatened, asserted,
pending or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation (formal or informal) that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, proceeding or alternative dispute resolution mechanism, whether
civil, criminal, administrative, investigative or other, including any appeal
therefrom.
(c)“Companies Act” shall mean the Companies Act, 1963 of Ireland, as amended, or
any successor or consolidating statute, and references in this Deed to any
section of the Companies Act shall be read as references to the corresponding
provision of any such amending, succeeding or consolidating statute.
(d)References to the “Company” shall include, in addition to Prothena
Corporation plc and each of its subsidiaries (including but not limited to
Prothena Biosciences Inc, a Delaware corporation), any constituent entity
(including any constituent of a constituent) absorbed in a consolidation or
merger to which Prothena Corporation plc (or any of its subsidiaries) is a
party, which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, company secretaries, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
company secretary, employee, agent or fiduciary of such constituent entity, or
is or was serving at the request of such constituent entity as a director,
officer, company secretary, employee, agent or fiduciary of another company,
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Deed with respect to the resulting or surviving entity as Indemnitee would
have with respect to such constituent entity if its separate existence had
continued. Notwithstanding the foregoing definition of the “Company,” references
to the “Company’s Board of Directors” shall mean the Board of Directors of
Prothena Corporation plc.
(e)“Covered Event” shall mean any event or occurrence by reason of the fact that
Indemnitee is or was a director, officer, company secretary, employee, agent or
fiduciary of the Company, or any subsidiary of the Company, direct or indirect,
whether before or after the date of this Deed, or is or was serving at the
request of the Company as a director, officer, company secretary, employee,
agent or fiduciary of another company, corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, including as a deemed
fiduciary thereof, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity, whether before or after the date of
this Deed.
(f)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, or any successor statute, and any rules and regulations promulgated
thereunder.
(g)“Expense Advance” shall mean a payment to or on behalf of Indemnitee for
Expenses pursuant to Section 3 hereof, in advance of the settlement of or final
judgment in any action, suit, proceeding or alternative dispute resolution
mechanism, hearing, inquiry or investigation, which constitutes a Claim.

2

--------------------------------------------------------------------------------




(h)“Expenses” shall mean any and all direct and indirect costs, losses, claims,
damages, fees, expenses and liabilities, joint or several (including attorneys’
fees and all other costs, expenses and obligations reasonably incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, to be a witness in or to
participate in, any action, suit, proceeding, alternative dispute resolution
mechanism, hearing, inquiry or investigation), judgments, fines, penalties and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred, of any Claim and any Irish tax, U.S. federal, state or
local tax, or other foreign tax imposed on Indemnitee as a result of the actual
or deemed receipt of any payments under this Deed.
(i)References to “good faith” shall mean that Indemnitee shall be presumed to
have acted in good faith if Indemnitee's action is based on the records or books
of account of the Company, including financial statements, or on information
supplied to Indemnitee by the officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company or the Company’s Board
of Directors or counsel selected by any committee of such Board, or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser, investment banker, compensation
consultant, or other expert or advisor selected with reasonable care by the
Company or its Board of Directors or any committee thereof. This Section 1(i)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct. Whether or not the foregoing provisions of this Section
1(i) are satisfied, it shall in any event be presumed, absent clear and
convincing evidence to the contrary, that Indemnitee has at all times acted in
good faith in accordance with this definition and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company.
(j)“Indemnify” and “Indemnified” shall mean to indemnify, exonerate and hold
harmless under this Deed, and shall include the right to receive Expense
Advances; other capitalized forms of this defined term shall mean the
appropriate form of this definition.
(k)“Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the rights of Indemnitee under this Deed, or of other indemnitees who
are parties to indemnification agreements with the Company that are similar to
this Deed) or (ii) any other party to the Claim giving rise to a claim to be
Indemnified, within the last three (3) years. Notwithstanding the foregoing, the
term “Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Deed.
(l)References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, company
secretary, employee, agent or fiduciary of the Company which imposes duties on,
or involves services by, such director, officer, company secretary, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries, including as a deemed fiduciary thereto; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Deed.
(m)“Otherwise” shall refer to the Company’s memorandum and articles of
association (and any similar governing document), any agreement other than this
Deed (including any insurance policy

3

--------------------------------------------------------------------------------




purchased or maintained by the Company), any vote of the Company’s shareholders
or resolution of the Company’s Board of Directors, the Companies Act (or other
applicable law), or otherwise, in each case as may be now or hereafter in
effect.
(n)“Reviewing Party” shall mean, subject to the provisions of Section 2(d)
hereof, any person or body duly appointed by the Company’s Board of Directors to
review the Company’s obligations under this Deed, which may include a member or
members of the Company’s Board of Directors, Independent Legal Counsel or any
other person or body not a party to the particular Claim for which Indemnitee is
seeking to be Indemnified. In the absence of the appointment of another
Reviewing Party, but subject to the provisions of Section 2(d) hereof, the
Company’s Board of Directors shall be deemed to be the “Reviewing Party” within
the meaning of this Deed.
(o)“Sarbanes-Oxley Act” shall mean the U.S. Sarbanes-Oxley Act of 2002, as
amended, or any successor statute, and any rules and regulations promulgated
thereunder.
(p)“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, or
any successor statute, and any rules and regulations promulgated thereunder.
(q)“Voting Securities” shall mean any securities of the Company that entitle its
holder to vote generally in the election of members of the Company’s Board of
Directors.
2.
Indemnification.

(a)    Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall Indemnify Indemnitee for Expenses to the fullest extent
permitted by applicable law if Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any Claim (whether by reason of or arising in
part out of a Covered Event), including all interest, assessments and other
charges incurred in connection with or in respect of such Expenses.
(b)    Review of Indemnification Obligations.
(i)    Notwithstanding the foregoing, to the extent any Reviewing Party shall
have determined (in a written opinion, in any case in which Independent Legal
Counsel is the Reviewing Party) that Indemnitee is not entitled to be
Indemnified, (A) the Company shall have no further obligation under Section 2(a)
above to Indemnify Indemnitee, and (B) the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
Expenses paid prior to such determination (which reimbursement shall be made
within thirty (30) days after such determination); provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court
having jurisdiction under this Deed to secure a determination that Indemnitee is
entitled to be Indemnified, any determination made by any Reviewing Party that
Indemnitee is not entitled to be Indemnified shall not be binding and Indemnitee
shall not be required to reimburse the Company for any Expenses theretofore paid
in Indemnifying Indemnitee until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed).
(ii)    Subject to Section 2(b)(iii) below, if the Reviewing Party shall not
have made a determination within forty-five (45) days after receipt by the
Company of the request therefor, the requisite determination of entitlement of
Indemnitee to be Indemnified shall, to the fullest extent permitted by
applicable law, be deemed to have been made and Indemnitee shall be entitled to
be Indemnified, absent (A) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make

4

--------------------------------------------------------------------------------




Indemnitee’s statement not materially misleading, in connection with the request
to be Indemnified or (B) a prohibition under applicable law against Indemnitee
being Indemnified under this Deed; provided, however, that such 45-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if the person, persons or entity making the determination with respect to
entitlement to be Indemnified in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.
(iii)    Notwithstanding anything in this Deed to the contrary, no determination
as to entitlement of Indemnitee to be Indemnified under this Deed shall be
required to be made prior to the final disposition of the Claim.
(c)    Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee is not entitled to be Indemnified in
whole or in part, Indemnitee shall have the right to commence legal proceedings
in a court having jurisdiction under this Deed in order to seek a judicial
determination by such court or challenging any such determination by such
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Section 15 hereof, the Company
hereby consents to service of process and to appear in any such proceedings.
Absent such proceedings, any determination by any Reviewing Party shall be
conclusive and binding on the Company and Indemnitee.
(d)    Selection of Reviewing Party; Change in Control. If there has not been a
Change in Control, any Reviewing Party shall be selected by the Company’s Board
of Directors, which may be the Company’s Board of Directors in the absence of
the selection of another Reviewing Party. If there has been a Change in Control
(other than a Change in Control which has been approved by a majority of the
Company’s Board of Directors who were directors immediately prior to such Change
in Control), any Reviewing Party with respect to all matters thereafter arising
concerning Indemnitee’s rights to be Indemnified under this Deed, if desired by
Indemnitee, shall be Independent Legal Counsel selected by Indemnitee and
approved by Company (which approval shall not be unreasonably withheld). Such
counsel, among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be entitled to be
Indemnified and the Company agrees to abide by such opinion. The Company agrees
to pay the reasonable fees of the Independent Legal Counsel referred to above
and to fully indemnify such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Deed or its engagement pursuant hereto. Notwithstanding any other provision
of this Deed, the Company shall not be required to pay Expenses of more than one
Independent Legal Counsel in connection with all matters concerning only
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other indemnitees who are parties to indemnification
agreements with the Company that are similar to this Deed unless (i) the Company
otherwise determines or (ii) Indemnitee or any such other indemnitee provides a
written statement setting forth in detail a reasonable objection to such
Independent Legal Counsel representing Indemnitee and such other indemnitees.
(e)    Mandatory Payment of Expenses. Notwithstanding any other provision of
this Deed other than Section 9 hereof, to the fullest extent permitted by
applicable law and to the extent that Indemnitee was a party to (or participant
in) and has been successful on the merits or otherwise, including the dismissal
of an action without prejudice, in defence of any Claim, Indemnitee shall be
Indemnified against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith. If Indemnitee is not wholly successful in such Claim
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Claim, the Company shall Indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on his behalf in connection with or related to each successfully resolved
claim, issue or matter to the fullest extent permitted by applicable law. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Claim by

5

--------------------------------------------------------------------------------




dismissal, with or without prejudice, motion for summary judgment, settlement
(with or without court approval), by acquittal, or upon a plea of nolo
contendere or its equivalent, shall be deemed to be a successful result as to
such claim, issue or matter.
(f)    Contribution. If the rights to be Indemnified provided for in this Deed
are for any reason held by a court having jurisdiction to be unavailable to an
Indemnitee, then in lieu of Indemnifying Indemnitee, the Company shall
contribute, to the fullest extent permitted by applicable law, to the amount
paid or required to be paid by Indemnitee as a result of such Expenses (i) in
such proportion as is deemed fair and reasonable in light of all of the
circumstances in order to reflect the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Claim or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company (and its directors, officers, company secretaries,
employees, agents and fiduciaries) and Indemnitee in connection with the action
or inaction which resulted in such Expenses, as well as any other relevant
equitable considerations. In connection with the registration of the Company’s
securities, the relative benefits received by the Company and Indemnitee shall
be deemed to be in the same respective proportions that the net proceeds from
the offering (before deducting expenses) received by the Company and Indemnitee,
in each case as set forth in the table on the cover page of the applicable
prospectus, bear to the aggregate public offering price of the securities so
offered. The relative fault of the Company and Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
The Company and Indemnitee agree, to the fullest extent permitted by applicable
law, that it would not be just and equitable if contribution pursuant to this
Section 2(f) were determined by pro rata or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. In connection with the registration of the
Company’s securities, in no event shall Indemnitee be required to contribute any
amount under this Section 2(f) in excess of the net proceeds received by
Indemnitee from the Company’s sale of securities under such registration
statement. No person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(a) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.
3.
Expense Advances.

(a)    Obligations to Make and Repay Expense Advances. The Company shall make
Expense Advances to or on behalf of Indemnitee, to the fullest extent permitted
by law and the Indemnitee hereby irrevocably and unconditionally undertakes and
agrees to repay such amounts to the extent a final judicial determination is
made (as to which all rights of appeal therefrom have been exhausted or lapsed)
that Indemnitee is not entitled to be Indemnified under this Deed or Otherwise.
The right to Expense Advances under this Section shall in all events continue
until final disposition of any Claim (as to which all rights of appeal therefrom
have been exhausted or lapsed). Indemnitee’s right to Expense Advances is not
subject to the satisfaction of any standard of conduct. Expense Advances shall
be made without regard to Indemnitee’s ability to repay, and shall include any
and all reasonable Expenses incurred pursuing a Claim to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. Without limiting the generality or
effect of the foregoing, within twenty (20) days after any request by
Indemnitee, the Company shall, in accordance with such request (but without

6

--------------------------------------------------------------------------------




duplication), (i) pay such Expenses on behalf of Indemnitee, (ii) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (iii)
reimburse Indemnitee for such Expenses.
(b)     Undertaking Unsecured; No Interest. The foregoing obligation by
Indemnitee to repay any Expense Advances shall be unsecured and no interest
shall be charged thereon. Expense Advances are intended to be an obligation of
the Company to Indemnitee hereunder and shall in no event be deemed to be a
personal loan.
4.
Procedures for Indemnification and Expense Advances.

(a)    Timing of Payments. All payments of Expenses (including Expense Advances)
by the Company to or on behalf of Indemnitee pursuant to this Deed shall be made
to the fullest extent permitted by applicable law as soon as practicable after
written demand by Indemnitee therefor is presented to the Company, but in no
event later than forty-five (45) days after such written demand by Indemnitee is
presented to the Company, except in the case of Expense Advances, which shall be
made no later than twenty (20) days after such written demand by Indemnitee is
presented to the Company. If the Company disputes a portion of the amounts for
which payment is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.
(b)    Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
notice in writing as soon as practicable of any Claim made against Indemnitee
for which rights to be Indemnified will or could be sought under this Deed.
Notice to the Company shall be directed to the President and the Company
Secretary of the Company at the Company's registered office (or such other
address as the Company shall designate in writing to Indemnitee) and shall
include a description of the nature of the Claim and the facts underlying the
Claim, in each case to the extent known to Indemnitee. Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to be Indemnified following the final disposition of such Claim. In
addition, Indemnitee shall give the Company such information and cooperation as
the Company may reasonably require and as shall be within Indemnitee’s power.
The failure by Indemnitee to so notify the Company will not relieve the Company
from any liability which it may have to Indemnitee under this Deed, and any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
any rights under this Deed, except to the extent (solely with respect to
indemnification under this Deed) that such failure or delay materially
prejudices the Company.
(c)    No Presumptions; Burden of Proof. For purposes of this Deed, to the
fullest extent permitted by applicable law, the termination of any Claim by
judgement, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that the
right to be Indemnified is not permitted. In addition, neither the failure of
any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be Indemnified, shall be a defence to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether Indemnitee is
entitled to be Indemnified, the burden of proof shall be on the Company, by
clear and convincing evidence, to establish that Indemnitee is not so entitled.
(d)    Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has insurance in
effect which may cover such Claim, the

7

--------------------------------------------------------------------------------




Company shall give prompt notice of the commencement of such Claim to the
insurers in accordance with the procedures set forth in the respective insurance
policies. The Company shall thereafter take all reasonably necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Claim in accordance with the terms of such
policies.
(e)    Selection of Counsel. In the event the Company shall be obligated under
this Deed to Indemnify Indemnitee with respect to the Expenses of any Claim, the
Company, if appropriate, shall be entitled to assume the defence of such Claim
with counsel approved by Indemnitee (which approval shall not be unreasonably
withheld) upon the delivery to Indemnitee of written notice of the Company’s
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Deed for any fees or expenses of separate
counsel subsequently employed by or on behalf of Indemnitee with respect to the
same Claim; provided, however, that (i) Indemnitee shall have the right to
employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense
and (ii) if (A) the employment of separate counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defence or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be Expenses for which Indemnitee may be
Indemnified. The Company shall have the right to conduct such defence as it sees
fit in its sole discretion, including the right to settle any claim, action or
proceeding against Indemnitee without the consent of Indemnitee, provided that
the terms of such settlement include either: (i) a full release of Indemnitee by
the claimant from all liabilities or potential liabilities under such claim, or
(ii) in the event such full release is not obtained, the terms of such
settlement do not impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent, which may be given or withheld in Indemnitee’s
sole discretion, and do not limit any rights to be Indemnified that Indemnitee
may now, or hereafter, be entitled to under this Deed or Otherwise.
5.
Additional Indemnification Rights; Nonexclusivity.

(a)    Scope. The Company hereby agrees to Indemnify Indemnitee to the fullest
extent permitted by applicable law, notwithstanding that such right to be
Indemnified is not specifically authorized by this Deed or Otherwise.
Indemnitee’s right to be so Indemnified shall be interpreted independently of,
and without reference to, any other such rights to which Indemnitee may at any
time be entitled. In the event of any change after the date of this Deed in any
applicable law which expands the ability of the Company to Indemnify Indemnitee,
it is the intent of the parties hereto that Indemnitee shall enjoy by this Deed
the greater benefits afforded by such change. In the event of any change in any
applicable law which narrows the right of the Company to Indemnify Indemnitee,
to the extent not otherwise required by such law to be applied to this Deed,
shall have no effect on this Deed or the parties’ rights and obligations under
this Deed except as set forth in Section 10(a) hereof.
(b)    Nonexclusivity. Indemnitee’s rights to be Indemnified under this Deed
shall, to the fullest extent permitted by applicable law, be in addition to any
similar Indemnity rights to which Indemnitee may be entitled Otherwise. The
rights to be so Indemnified shall continue as to Indemnitee for any action taken
or not taken while serving as a director, officer, company secretary, employee,
agent or fiduciary of the Company even though subsequent thereto Indemnitee may
have ceased to serve in such capacity.
6.No Duplication or Off-Set of Payments. The Company shall not be liable under
this Deed to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy purchased or maintained by the Company, provision of
the Company’s memorandum and articles of association (or any similar governing
document), the Companies Act (or other applicable law) or otherwise) of the
amounts otherwise payable under this Deed,

8

--------------------------------------------------------------------------------




except as provided in Section 18 below. Notwithstanding any other provision of
this Deed to the contrary, (i) Indemnitee shall have no obligation to reduce,
offset, allocate, pursue or apportion any indemnification, hold harmless,
exoneration, advancement, contribution or insurance coverage among multiple
parties possessing such duties to Indemnitee prior to the Company’s satisfaction
and performance of all its obligations under this Deed, and (ii) the Company
shall perform fully its obligations under this Deed without regard to whether
Indemnitee holds, may pursue or has pursued any indemnification, hold harmless,
exoneration, advancement, contribution or insurance coverage rights against any
person or entity other than the Company.
7.Partial Indemnification. If Indemnitee is entitled under any provision of this
Deed to be Indemnified by the Company for some or a portion of Expenses incurred
in connection with any Claim, but not, however, for the total amount thereof,
the Company shall, to the fullest extent permitted by applicable law,
nevertheless Indemnify Indemnitee for the portion of such Expenses to which
Indemnitee is entitled.
8.Liability Insurance. In the event of a Change in Control, the Company shall
maintain in force any and all insurance policies then maintained by the Company
in providing insurance (directors’ and officers’ liability, fiduciary,
employment practices or otherwise) in respect of the individual directors,
company secretaries and officers of Relevant Companies, for a fixed period of
six years thereafter (a “Tail Policy”). Such coverage shall be placed by the
Company’s incumbent insurance broker with the incumbent insurance carriers using
the policies that were in place at the time of the Change in Control (unless the
incumbent carriers will not offer such policies, in which case the Tail Policy
placed by the Company’s insurance broker shall be substantially comparable in
scope and amount as the expiring policies, and the insurance carriers for the
Tail Policy shall have an AM Best rating that is the same or better than the AM
Best ratings of the expiring policies).
9.Exceptions. Notwithstanding any other provision of this Deed, the Company
shall not be obligated pursuant to the terms of this Deed:
(a)    Excluded Action or Omissions. To Indemnify Indemnitee for Expenses
resulting from acts, omissions or transactions for which Indemnitee is
prohibited by applicable law from being Indemnified, as determined by a court of
competent jurisdiction in a final adjudication (as to which all rights of appeal
therefrom have been exhausted or lapsed); provided, however, that
notwithstanding any limitation set forth in this Section 9(a) regarding the
Company’s obligation to Indemnify Indemnitee, Indemnitee shall be entitled under
Section 3 hereof to receive Expense Advances with respect to any such Claim
unless and until a court having jurisdiction over the underlying Claim shall
have made a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee has engaged in acts,
omissions or transactions for which Indemnitee is prohibited by applicable law
from being Indemnified.
(b)    Claims Initiated by Indemnitee. To Indemnify Indemnitee with respect to
Claims initiated or brought voluntarily by Indemnitee and not by way of defence,
counterclaim or cross-claim, except (i) with respect to actions or proceedings
brought to establish or enforce a right to be Indemnified under this Deed or
Otherwise, (ii) if the Company’s Board of Directors has approved the initiation
or bringing of such Claim or (iii) as otherwise required under the Companies Act
(or other applicable law), regardless of whether Indemnitee ultimately is
determined to be entitled to be Indemnified under this Deed or Otherwise.
(c)    Lack of Good Faith. To Indemnify Indemnitee with respect to any action
instituted (i) by Indemnitee to enforce or interpret this Deed, if a court
having jurisdiction over such action makes a final judicial determination as
provided in Section 13 hereof that each of the material assertions made by
Indemnitee as a basis for such action was made in bad faith or was frivolous or
(ii) by or in the name of the Company to enforce or interpret this Deed, if a
court having jurisdiction over the underlying Claim makes

9

--------------------------------------------------------------------------------




a final judicial determination as provided in Section 13 hereof that each of the
material defences asserted by Indemnitee in such action was made in bad faith or
was frivolous.
(d)    Claims Under Section 16(b) of Exchange Act or Sarbanes-Oxley Act. To
Indemnify Indemnitee for (i) Expenses and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Exchange Act or any similar successor statute or (ii) any reimbursement
of the Company by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act, or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that notwithstanding any limitation set forth in this Section 10(d)
regarding the Company’s obligation to Indemnify Indemnitee, Indemnitee shall be
entitled under Section 3 hereof to receive Expense Advances under this Deed with
respect to any such Claim unless and until a court having jurisdiction over the
underlying Claim makes a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that Indemnitee has violated
said statute.
10.Counterparts. This Deed may be executed in counterparts and by facsimile or
electronic transmission, each of which shall constitute an original and all of
which, together, shall constitute one instrument.
11.Binding Effect; Successors and Assigns. This Deed shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including any direct or indirect successor by
purchase, merger, or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, or otherwise) to all, substantially all,
or a substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Deed and to indemnify Indemnitee to the fullest extent
permitted by applicable law. This Deed shall continue in effect regardless of
whether Indemnitee continues to serve as a director, officer, company secretary,
employee, agent or fiduciary of the Company or of any other enterprise at the
Company’s request.
12.Expenses Incurred in Action Relating to Enforcement or Interpretation. In the
event that any action is instituted by Indemnitee under this Deed or Otherwise
to enforce or interpret any of the terms hereof or thereof, Indemnitee shall be
entitled to be Indemnified for all Expenses incurred by Indemnitee with respect
to such action (including attorneys’ fees), regardless of whether Indemnitee is
ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3
hereof to receive payment of Expense Advances with respect to such action. In
the event of an action instituted by or in the name of the Company under this
Deed to enforce or interpret any of the terms of this Deed, Indemnitee shall be
entitled to be Indemnified for all Expenses incurred by Indemnitee in defence of
such action (including costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material defences asserted by Indemnitee in such action
was made in bad faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances with respect to such action.

10

--------------------------------------------------------------------------------




13.Monetary Damages Insufficient. The Company and Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm
(having agreed that actual and irreparable harm will result if the Company is
not forced to specifically perform its obligations pursuant to this Agreement)
and that by seeking injunctive relief and/or specific performance, Indemnitee
shall not be precluded from seeking or obtaining any other relief to which
Indemnitee may be entitled. The Company and Indemnitee further agree that
Indemnitee shall be entitled to such specific performance and injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of posting bonds or other undertaking in
connection therewith. The Company acknowledges that in the absence of a waiver,
a bond or undertaking may be required of Indemnitee by a court, and the Company
nonetheless hereby waives any such requirement of a bond or undertaking.
14.Notices. All notices, requests, demands and other communications under this
Deed shall be in writing and shall be deemed duly given (i) if delivered by hand
and signed for by the party addressed, on the date of such delivery or (ii) if
mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked. Addresses for notice to each party
are, (i) in respect of the Company its registered office, and (ii) in respect of
the Indemnitee as shown on the signature page of this Deed, or in each case as
subsequently modified by written notice.
15.Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the exclusive jurisdiction of the courts of Ireland for all purposes
in connection with any action or proceeding which arises out of or relates to
this Deed and agree that any action or proceeding instituted under this Deed
shall be commenced, prosecuted and continued only in Dublin, Ireland, which
shall be the exclusive and only proper forum for adjudicating any matter which
arises out of or relates to this Deed.
16.Severability. The provisions of this Deed shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court having jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by applicable law.
Furthermore, to the fullest extent possible, the provisions of this Deed
(including each portion of this Deed containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
17.Choice of Law. This Deed, and all rights, remedies, liabilities, powers and
duties of the parties to this Deed, shall be governed by and construed in
accordance with the laws of Ireland.
18.Subrogation. In the event of payment under this Deed, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee from any insurance policy purchased or maintained by the Company, and
Indemnitee shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights. In no event, however, shall the Company or
any other person have any right of recovery, through subrogation or otherwise,
against (i) Indemnitee or (ii) any insurance policy purchased or maintained by
Indemnitee.
19.Amendment and Termination. No amendment, modification, termination or
cancellation of this Deed shall be effective unless it is in writing signed by
both the parties hereto. No waiver of any of the provisions of this Deed shall
be deemed to be or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

11

--------------------------------------------------------------------------------




20.Integration and Entire Agreement. This Deed sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, including any
prior Deed of Indemnity; provided, however, that this Deed is a supplement to
and in furtherance of the Company’s memorandum and articles of association (and
any similar governing document), any agreement (including any insurance policy),
any vote of the Company’s shareholders or resolution of the Company’s Board of
Directors, and the Companies Act (and other applicable law), in each case as may
be now or hereafter in effect, and shall not be deemed a substitute therefor,
nor to diminish or abrogate any rights of Indemnitee thereunder.
21.No Construction as Employment Agreement. Nothing contained in this Deed shall
be construed as giving Indemnitee any right to employment by the Company.
22.Additional Acts. If for the validation of any of the provisions in this Deed
any act, resolution, approval or other procedure is required, the Company
undertakes to cause such act, resolution, approval or other procedure to be
affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Deed.
(The remainder of this page is intentionally left blank.)





12

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Deed of
Indemnification as of the date first above written.


GIVEN UNDER THE COMMON SEAL            
of PROTHENA CORPORATION PLC                 


in the presence of:         


__________________________________
Authorized Signatory         






SIGNED AND DELIVERED AS A DEED BY
[Name of Indemnitee]




__________________
(Indemnitee's Address)




in the presence of:-




___________________
(Witness’ Signature)


___________________
(Witness’ Name)


___________________
(Witness’ Address)


___________________
(Witness’ Occupation)


________________________________
Signature of Indemnitee



13